Case 1:19--cr QOOOB- ALC Document 2 Filed 01/04/19 Page 1 of 1

l111);1",\11_1\11
1' ? i. r`
UNITED sTATEs DIsTRICT CoURT » l 1 1 ( RON CALLY FILED
soUTHERN DlsTRIcT oF NEW YoRK ,‘Q@»

`1: 1 11 11F.1)-JAN u__¢_@;g

UNITED sTATEs oF AMERICA »---~-__-_

 

 

_.V_.

19 Cr. 005 ( )
MARK BROCK,

a/k/a “Rover,”
JERMAINE JOHNSON,

a/k/a “Booqie,”
KHALIL SALAHUDDIN,

a/k/a “Muzzie,”

Defendants.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Andrew K. Chan and
Danielle Sassoon;

lt is found that the Indictment in the above-captioned action,
l9 Cr. 005, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, and it is
therefore

ORDERED that the Indictment, 19 Cr. 005, in the above-
captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
January 4, 2019 §MM/O

HONORABLE GA @I W. GORENSTEIN
U TED STATES MM TRATE JUDGE

 

